Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Young on August 4, 2022.

The application has been amended as follows: 

IN CLAIMS:



13.	(Currently amended) A method comprising:
receiving, by a computing device coupled to a telephone network, a call from a caller device that is directed to first contact information for a recipient’s device, wherein the first contact information is used by an operator network to reach the recipient’s device directly, the call forwarded via the operator network associated with the recipient’s device to third contact information for the computing device using a call forwarding option;
analyzing, by the computing device, information in the call to determine which call forwarding option from a plurality of call forwarding options was used to forward the call;
selecting, by the computing device, a mechanism to connect the call between the caller device and the recipient’s device with the computing device in a call path of the call, the mechanism selected from a plurality of mechanisms based on the determining of the call forwarding option;
initiating, by the computing device, a communication to second contact information for the recipient’s device using the mechanism, wherein the mechanism avoids triggering the call forwarding option set that is still set on the recipient’s device to forward calls to the computing device; and
connecting, by the computing device, the call between the caller device and the recipient’s device upon initiating the communication, wherein the computing device is in the call path of the call and performs a call feature for the call.

Allowable Subject Matter
Claims 1-17, 19-21 are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645